 Fill in this information to identify the case:

 Debtor name         Dixie Equipment, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA

 Case number (if known)         19-01010
                                                                                                                             Check if this is an
                                                                                                                             amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                            12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                           Current value of
                                                                                                                             debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                     Valuation method used    Current value of
                                                                                                     for current value        debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership
                     100% membership interest in Dixie Demolition,
           15.1.     LLC                                                            100       %                                         $225,000.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


           Case 19-01010-TOM7                           Doc 7         Filed 03/25/19 Entered 03/25/19 15:34:48                Desc Main
                                                                     Document     Page 1 of 17
 Debtor         Dixie Equipment, LLC                                                          Case number (If known) 19-01010
                Name



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                          $225,000.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     1987 Chevrolet fuel truck
                     Located in Columbus, Mississippi                                   $5,500.00    Estimated                              $5,500.00


           47.2.     2001 Chevrolet Pickup
                     Located at Bessemer Airport                                        $1,500.00    Estimated                              $1,500.00


           47.3.     2006 Chevrolet Pickup
                     Located at Bessemer Airport                                        $3,000.00    Estimated                              $3,000.00


           47.4.     2007 Mercedes E320
                     Houston, TX                                                        $3,800.00    Estimated                              $3,800.00


           47.5.     2007 Toyota Land Cruiser
                     Located in Macon, MS                                               $3,500.00    Estimate                               $3,500.00


           47.6.     Glassair Kit (uncompleted)
                     Located at Macon, Mississippi                                    $35,000.00                                          $35,000.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


           Case 19-01010-TOM7                           Doc 7         Filed 03/25/19 Entered 03/25/19 15:34:48                  Desc Main
                                                                     Document     Page 2 of 17
 Debtor         Dixie Equipment, LLC                                                         Case number (If known) 19-01010
                Name




 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories

            49.1.    1973 Cessna 182 P, Tail No. N18ML
                     Located in Pineville, Louisiana                                  $35,000.00     Estimated                        $35,000.00



 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                                       $87,300.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy


           Case 19-01010-TOM7                           Doc 7         Filed 03/25/19 Entered 03/25/19 15:34:48                 Desc Main
                                                                     Document     Page 3 of 17
 Debtor          Dixie Equipment, LLC                                                                                Case number (If known) 19-01010
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                           $225,000.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $87,300.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $312,300.00           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $312,300.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy


           Case 19-01010-TOM7                                Doc 7         Filed 03/25/19 Entered 03/25/19 15:34:48                                         Desc Main
                                                                          Document     Page 4 of 17
 Fill in this information to identify the case:

 Debtor name         Dixie Equipment, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA

 Case number (if known)         19-01010
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy


          Case 19-01010-TOM7                            Doc 7         Filed 03/25/19 Entered 03/25/19 15:34:48                     Desc Main
                                                                     Document     Page 5 of 17
 Fill in this information to identify the case:

 Debtor name         Dixie Equipment, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA

 Case number (if known)           19-01010
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $205.86       $205.86
           Alabama Department of Revenue                             Check all that apply.
           Legal Division                                               Contingent
           P O Box 320001                                               Unliquidated
           Montgomery, AL 36132-0001                                    Disputed

           Date or dates debt was incurred                           Basis for the claim:
           12/31/12                                                  Business Privilege Tax (Disputed)
           Last 4 digits of account number 3561                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $627.84
           ABM Parking                                                                 Contingent
           3235 Halifax Street                                                         Unliquidated
           Dallas, TX 75247                                                            Disputed
           Date(s) debt was incurred     10/2014                                   Basis for the claim:     Open account
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $44,940.00
           Act Independent Turbo Services Inc.                                         Contingent
           12000 North P Street                                                        Unliquidated
           La Porte, TX 77571                                                          Disputed
           Date(s) debt was incurred 02/19/2014
                                                                                   Basis for the claim:     Services rendered
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                            page 1 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   52002                                           Best Case Bankruptcy


           Case 19-01010-TOM7                           Doc 7         Filed 03/25/19 Entered 03/25/19 15:34:48                                               Desc Main
                                                                     Document     Page 6 of 17
 Debtor       Dixie Equipment, LLC                                                                    Case number (if known)            19-01010
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $383.44
          Air Power, Inc.                                                       Contingent
          1293 County Road 87                                                   Unliquidated
          Alabaster, AL 35007                                                   Disputed
          Date(s) debt was incurred      05/06/2014                          Basis for the claim:    Open account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $90,624.07
          Air-Tech                                                              Contingent
          15 West Park Circle                                                   Unliquidated
          Birmingham, AL 35211                                                  Disputed
          Date(s) debt was incurred 05/18/2014
                                                                             Basis for the claim:    Open account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $83.03
          Airgas                                                                Contingent
          2610 18th Ave. North                                                  Unliquidated
          Bessemer, AL 35020                                                    Disputed
          Date(s) debt was incurred      08/10/2014                          Basis for the claim:    Propane purchased
          Last 4 digits of account number     2705
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,656.58
          Airgas                                                                Contingent
          2610 18th Ave. North                                                  Unliquidated
          Bessemer, AL 35020                                                    Disputed
          Date(s) debt was incurred  08/30/2014                              Basis for the claim:    Propane purchased
          Last 4 digits of account number 5333
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $524,892.55
          AK Industrial Services, LLC                                           Contingent
          347 Third Street                                                      Unliquidated
          Everett, MA 02149                                                     Disputed
          Date(s) debt was incurred 01/10/2016
                                                                             Basis for the claim:    Open account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $150,000.00
          American Express                                                      Contingent
          P O Box 650448                                                        Unliquidated
          Dallas, TX 75265-0448                                                 Disputed
          Date(s) debt was incurred 04/04/2014
                                                                             Basis for the claim:    Open ended credit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $78,989.53
          Andrews, Kurth, Kenyon, LLP                                           Contingent
          Comerica Bank Tower                                                   Unliquidated
          1717 Main Street, Suite 3700                                          Disputed
          Dallas, TX 75201
                                                                             Basis for the claim:    Services rendered
          Date(s) debt was incurred
          Last 4 digits of account number       2014                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


          Case 19-01010-TOM7                            Doc 7         Filed 03/25/19 Entered 03/25/19 15:34:48                                     Desc Main
                                                                     Document     Page 7 of 17
 Debtor       Dixie Equipment, LLC                                                                    Case number (if known)            19-01010
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,614.74
          Brand Energy Solutions, LLC                                           Contingent
          3500 Richard Arrington Jr. Blvd. N.                                   Unliquidated
          Birmingham, AL 35234                                                  Disputed
          Date(s) debt was incurred 09/30/2011
                                                                             Basis for the claim:    Open account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $33,579.56
          Chris Washington                                                      Contingent
          749 Grassy Knoll Lane                                                 Unliquidated
          Lamarque, TX 77568                                                    Disputed
          Date(s) debt was incurred 11/01/2014
                                                                             Basis for the claim:    Expenses incurred
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $412.10
          Cintas Fire Protection                                                Contingent
          276 Cahaba Valley Circle                                              Unliquidated
          Pelham, AL 35124                                                      Disputed
          Date(s) debt was incurred 09/30/2014
                                                                             Basis for the claim:    Open account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,790.62
          Cintas Toilet Accessories                                             Contingent
          5970 Greenwood Pkwy.                                                  Unliquidated
          Bessemer, AL 35023                                                    Disputed
          Date(s) debt was incurred 08/16/2014
                                                                             Basis for the claim:    Open account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,219.95
          Cintas-Sanis                                                          Contingent
          5970 Greenwood Pkwy.                                                  Unliquidated
          Bessemer, AL 35023                                                    Disputed
          Date(s) debt was incurred 09/01/2014
                                                                             Basis for the claim:    Open account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $1,625,000.00
          Claude F. Hendrickson III                                             Contingent
          6008 Brookhill Circle                                                 Unliquidated
          Birmingham, AL 35242                                                  Disputed
          Date(s) debt was incurred 07/13/2016
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,317.82
          Cleveland Terrazas PLLC                                               Contingent
          4611 Bee Cave Road, Suite 306B                                        Unliquidated
          Austin, TX 78746                                                      Disputed
          Date(s) debt was incurred .
                                                                             Basis for the claim:    Services
          Last 4 digits of account number .
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


          Case 19-01010-TOM7                            Doc 7         Filed 03/25/19 Entered 03/25/19 15:34:48                                     Desc Main
                                                                     Document     Page 8 of 17
 Debtor       Dixie Equipment, LLC                                                                    Case number (if known)            19-01010
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $50.00
          CSCB                                                                  Contingent
          P O Box 2650                                                          Unliquidated
          Freeport, TX 77542                                                    Disputed
          Date(s) debt was incurred      05/25/2014                          Basis for the claim:    Open account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,245.00
          CT Corporation                                                        Contingent
          1999 Bryan Street, Suite 900                                          Unliquidated
          Dallas, TX 75201                                                      Disputed
          Date(s) debt was incurred 12/23/2013
                                                                             Basis for the claim:    Services rendered
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $75.00
          D&D Aviation Services                                                 Contingent
          2100 Roswell Road, Suite 2186                                         Unliquidated
          Marietta, GA 30062                                                    Disputed
          Date(s) debt was incurred 07/30/2013
                                                                             Basis for the claim:    Open account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,525.00
          Decatur Door Service                                                  Contingent
          1402 Alpine Street SE                                                 Unliquidated
          Decatur, AL 35603                                                     Disputed
          Date(s) debt was incurred      08/10/2013                          Basis for the claim:    Open account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $867.10
          Delaware Secretary of State                                           Contingent
          401 Federal Street, Suite 4                                           Unliquidated
          Dover, DE 19901                                                       Disputed
          Date(s) debt was incurred 06/01/2013
                                                                             Basis for the claim:    Fees due
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $65.40
          Digital Marketing Services. Inc.                                      Contingent
          115 David Green Rd., Suite A                                          Unliquidated
          Birmingham, AL 35244                                                  Disputed
          Date(s) debt was incurred 06/20/2014
                                                                             Basis for the claim:    Open account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,810,102.28
          Energia de Ramos, SAPI de CV fka Deacero                              Contingent
          % B. Harrison - Jackson Walker                                        Unliquidated
          100 Congress, Suite 1100
                                                                                Disputed
          Austin, TX 78701
          Date(s) debt was incurred Disputed
                                                                                               Arbitration Award / Judgment:
                                                                             Basis for the claim:
                                                                             District Court Travis County TX
          Last 4 digits of account number 5813                               Cause D-1-GN-16-005813
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


          Case 19-01010-TOM7                            Doc 7         Filed 03/25/19 Entered 03/25/19 15:34:48                                     Desc Main
                                                                     Document     Page 9 of 17
 Debtor       Dixie Equipment, LLC                                                                    Case number (if known)            19-01010
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $14,603.85
          First Insurance Funding Corp.                                         Contingent
          450 Skokie Blvd.                                                      Unliquidated
          Northbrook, IL 60062                                                  Disputed
          Date(s) debt was incurred 12/15/2014
                                                                             Basis for the claim:    Account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,000.00
          Frontline Trucking, LLC                                               Contingent
          12898 Woodland Park Circle                                            Unliquidated
          McCalla, AL 35111                                                     Disputed
          Date(s) debt was incurred 07/13/2013
                                                                             Basis for the claim:    Open account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $67,626.37
          G Turbine                                                             Contingent
          3911 Halik Street                                                     Unliquidated
          Pearland, TX 77581                                                    Disputed
          Date(s) debt was incurred      11/01/2014                          Basis for the claim:    Open account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $50.00
          Golden Triangle Waste Services                                        Contingent
          1311 Industrial Park Road                                             Unliquidated
          Columbus, MS 39701                                                    Disputed
          Date(s) debt was incurred 10/01/2014
                                                                             Basis for the claim:    Open account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $60.29
          Hytorc of Texas                                                       Contingent
          12420 Texaco Rd.                                                      Unliquidated
          Houston, TX 77013                                                     Disputed
          Date(s) debt was incurred      07/11/2014                          Basis for the claim:    Open account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,783.40
          Infinite Energy                                                       Contingent
          P O Box 660905                                                        Unliquidated
          Dallas, TX 75266                                                      Disputed
          Date(s) debt was incurred      11/14/2014                          Basis for the claim:    Open account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,150.00
          ISN Software Corporation                                              Contingent
          3232 McKinney Ave., Suite 1500                                        Unliquidated
          Dallas, TX 75204                                                      Disputed
          Date(s) debt was incurred 06/10/2014
                                                                             Basis for the claim:    Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


          Case 19-01010-TOM7                            Doc 7          Filed 03/25/19 Entered 03/25/19 15:34:48                                    Desc Main
                                                                     Document      Page 10 of 17
 Debtor       Dixie Equipment, LLC                                                                    Case number (if known)            19-01010
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $42,000.00
          LLB Bookkeeping                                                       Contingent
          3000 Joe DiMaggio Blvd., Suite 2                                      Unliquidated
          Round Rock, TX 78665                                                  Disputed
          Date(s) debt was incurred 12/31/2015
                                                                             Basis for the claim:    Services rendered
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $520.00
          Mail Boxes Etc. - #1710                                               Contingent
          2207 Concord Pike                                                     Unliquidated
          Wilmington, DE 19803                                                  Disputed
          Date(s) debt was incurred 05/31/2014
                                                                             Basis for the claim:    Open account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $29,864.00
          Mammoet USA South Inc.                                                Contingent
          20525 FM 521 Road                                                     Unliquidated
          Rosharon, TX 77583                                                    Disputed
          Date(s) debt was incurred 02/20/2014
                                                                             Basis for the claim:    Services rendered
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $797.57
          Mark Edwards                                                          Contingent
          P O Box 6                                                             Unliquidated
          Wilmington, DE 19803                                                  Disputed
          Date(s) debt was incurred      12/12/2014                          Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $22,609.64
          McGill Maintenance Partnership                                        Contingent
          6402 TX-332                                                           Unliquidated
          Freeport, TX 77541                                                    Disputed
          Date(s) debt was incurred 12/06/2013
                                                                             Basis for the claim:    Account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $26,407.22
          Michael Crippen                                                       Contingent
          4941 Beverly Dr.                                                      Unliquidated
          Olympia, WA 98516-2295                                                Disputed
          Date(s) debt was incurred 09/30/2014
                                                                             Basis for the claim:    Contract labor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,254.48
          Mine Service Ltd.                                                     Contingent
          855 E US Highway 79                                                   Unliquidated
          Rockdale, TX 76567-4541                                               Disputed
          Date(s) debt was incurred 07/03/2014
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


          Case 19-01010-TOM7                            Doc 7          Filed 03/25/19 Entered 03/25/19 15:34:48                                    Desc Main
                                                                     Document      Page 11 of 17
 Debtor       Dixie Equipment, LLC                                                                    Case number (if known)            19-01010
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $929.13
          NAPA Tire and Auto Supply                                             Contingent
          900 W. Cameron Ave.                                                   Unliquidated
          Rockdale, TX 76567                                                    Disputed
          Date(s) debt was incurred 08/04/2014
                                                                             Basis for the claim:    Supplies
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,332.47
          NexAir                                                                Contingent
          322 Idlewild Road                                                     Unliquidated
          Columbus, MS 39702                                                    Disputed
          Date(s) debt was incurred      03/30/2014                          Basis for the claim:    Open account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,264.79
          NOP                                                                   Contingent
          301 Congress Acct.                                                    Unliquidated
          P O Box 203787                                                        Disputed
          Dallas, TX 75320-3787
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/09/2014
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $32,600.00
          Odessa Babbitt Bearing Company                                        Contingent
          6112 North County Road W                                              Unliquidated
          Odessa, TX 79764                                                      Disputed
          Date(s) debt was incurred 03/23/2014
                                                                             Basis for the claim:    Open account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $12,343.55
          Orbital Insulation                                                    Contingent
          817 Houston Ave.                                                      Unliquidated
          Port Arthur, TX 77640                                                 Disputed
          Date(s) debt was incurred      12/20/2013                          Basis for the claim:    Open account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,852.00
          Powerhouse Equipment and Engineering Co.                              Contingent
          240 Creek Road                                                        Unliquidated
          Delanco, NJ 08075                                                     Disputed
          Date(s) debt was incurred 01/16/2014
                                                                             Basis for the claim:    Open account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,094.99
          Ra Jet - Carretera Saltillo - Hangar 39                               Contingent
          Monterrey km 13.5, Aeropuerto Guadalupe                               Unliquidated
          25900 Ramos Arizpe                                                    Disputed
          Coah, MEXICO, .
                                                                             Basis for the claim:    Fuel
          Date(s) debt was incurred 07/24/2014
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


          Case 19-01010-TOM7                            Doc 7          Filed 03/25/19 Entered 03/25/19 15:34:48                                    Desc Main
                                                                     Document      Page 12 of 17
 Debtor       Dixie Equipment, LLC                                                                    Case number (if known)            19-01010
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,427.77
          RAS                                                                   Contingent
          Golden Triangle Regional Airport                                      Unliquidated
          2080 Airport Rd.                                                      Disputed
          Columbus, MS 39701
                                                                             Basis for the claim:    Fuel charges
          Date(s) debt was incurred 05/30/2014
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $200.00
          Rockdale Signs & Photography                                          Contingent
          139 West Cameron Avenue                                               Unliquidated
          Rockdale, TX 76567                                                    Disputed
          Date(s) debt was incurred 04/26/2013
                                                                             Basis for the claim:    Open account and services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,810.86
          Ryan Thrasher                                                         Contingent
          5179 Stonehaven Drive                                                 Unliquidated
          Birmingham, AL 35244                                                  Disputed
          Date(s) debt was incurred 11/14/2013
                                                                             Basis for the claim:    Wages
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $950.00
          Safety Council of Texas                                               Contingent
          3300 FM1765                                                           Unliquidated
          Texas City, TX 77590                                                  Disputed
          Date(s) debt was incurred 04/20/2013
                                                                             Basis for the claim:    Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,788.20
          SouthCoast Propeller                                                  Contingent
          5750 Durose Drive                                                     Unliquidated
          Bessemer, AL 35022                                                    Disputed
          Date(s) debt was incurred      03/29/2014                          Basis for the claim:    Account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $580.48
          Southwest Credit                                                      Contingent
          SWC Group                                                             Unliquidated
          4120 International Pkwy., #1100                                       Disputed
          Carrollton, TX 75007
                                                                             Basis for the claim:    Account
          Date(s) debt was incurred 07/14/2014
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,106.00
          SPD Accounting Group, PC                                              Contingent
          2057 Valleydale Road, Unit 101                                        Unliquidated
          Bessemer, AL 35244                                                    Disputed
          Date(s) debt was incurred 08/30/2014
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


          Case 19-01010-TOM7                            Doc 7          Filed 03/25/19 Entered 03/25/19 15:34:48                                    Desc Main
                                                                     Document      Page 13 of 17
 Debtor       Dixie Equipment, LLC                                                                    Case number (if known)            19-01010
              Name

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,786.00
          State of Delaware                                                     Contingent
          401 Federal Street, Suite 4                                           Unliquidated
          Dover, DE 19901                                                       Disputed
          Date(s) debt was incurred 06/01/2014
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $30,191.75
          Straight Line Industrial Services, Inc.                               Contingent
          1101 Michigan Street                                                  Unliquidated
          South Houston, TX 77587                                               Disputed
          Date(s) debt was incurred 05/22/2014
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,200.00
          Terry Mays                                                            Contingent
          424 Allen Road                                                        Unliquidated
          Freeport, TX 77541                                                    Disputed
          Date(s) debt was incurred      11/11/2013                          Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $88,634.86
          TNT Crane & Rigging, Inc.                                             Contingent
          % Charles Denaburg, Todd Miner                                        Unliquidated
          2125 Morris Ave.
                                                                                Disputed
          Birmingham, AL 35203
          Date(s) debt was incurred 10/12/2015
                                                                             Basis for the claim:    Judgment, Circuit Court of Shelby County
                                                                             CV 15-900312
          Last 4 digits of account number 0312
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,500.00
          TurboCare Inc.                                                        Contingent
          Ethos Energy Brookhollow Central                                      Unliquidated
          2800 North Loop West                                                  Disputed
          Houston, TX 77092
                                                                             Basis for the claim:    Account
          Date(s) debt was incurred 2/11/2014
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $168.00
          U S HealthWorks Medical Group                                         Contingent
          P O Box 404974                                                        Unliquidated
          Atlanta, GA 30384                                                     Disputed
          Date(s) debt was incurred 10/12/2014
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $103.24
          United Welding Supply - Praxair                                       Contingent
          1301 Lathrop St.                                                      Unliquidated
          Houston, TX 77020                                                     Disputed
          Date(s) debt was incurred 10/20/2014
                                                                             Basis for the claim:    Supplies
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


          Case 19-01010-TOM7                            Doc 7          Filed 03/25/19 Entered 03/25/19 15:34:48                                    Desc Main
                                                                     Document      Page 14 of 17
 Debtor       Dixie Equipment, LLC                                                                    Case number (if known)            19-01010
              Name

 3.59      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $1,762.26
           Verizon                                                              Contingent
           Bankruptcy Administration                                            Unliquidated
           500 Technology Dr., Suite 550                                        Disputed
           Weldon Spring, MO 63304
                                                                             Basis for the claim:    Open account
           Date(s) debt was incurred 10/09/2014
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.60      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $22,250.82
           Wayne Patenaude                                                      Contingent
           325 Donna Lane                                                       Unliquidated
           Columbus, MS 39702                                                   Disputed
           Date(s) debt was incurred     08/23/2013                          Basis for the claim:    Expenses owed
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.61      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $77,305.69
           Wayne T. Rife, PC                                                    Contingent
           3205 Earl Rudder Freeway                                             Unliquidated
           College Station, TX 77845                                            Disputed
           Date(s) debt was incurred 09/11/2014
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                          205.86
 5b. Total claims from Part 2                                                                            5b.   +    $                   16,922,971.29

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                      16,923,177.15




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 10 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy


           Case 19-01010-TOM7                           Doc 7          Filed 03/25/19 Entered 03/25/19 15:34:48                                    Desc Main
                                                                     Document      Page 15 of 17
 Fill in this information to identify the case:

 Debtor name         Dixie Equipment, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA

 Case number (if known)         19-01010
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy


          Case 19-01010-TOM7                            Doc 7          Filed 03/25/19 Entered 03/25/19 15:34:48                      Desc Main
                                                                     Document      Page 16 of 17
 Fill in this information to identify the case:

 Debtor name         Dixie Equipment, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA

 Case number (if known)         19-01010
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                       Name                        Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code




Official Form 206H                                                               Schedule H: Your Codebtors                                   Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy


          Case 19-01010-TOM7                            Doc 7          Filed 03/25/19 Entered 03/25/19 15:34:48                  Desc Main
                                                                     Document      Page 17 of 17
